BARROW, Justice.
I concur that the State has failed' to show that the argument complained of was such that prejudice could not have been eliminated or cured by retraction or instruction by the trial court upon timely objection or motion by State. Therefore, reversible error is not shown. Texas Sand Co. v. Shield, 381 S.W.2d 48 (Tex.1964) ; Texas Employers’ Ins. Ass’n v. Haywood, 153 Tex. 242, 266 S.W.2d 355 (1954).
It should be observed, however, that unwarranted personal attacks upon opposing counsel as complained of by State in this case are highly improper. See 96 A.L.R.2d 9. Rule 269, Sec. (e), T.R.C.Pl, provides the trial court with authority to’prevent per*716sonal criticism of opposing counsel. It would seem that Sec. (g) of this rule, directing the trial court to correct improper argument of counsel without an objection, is particularly appropriate to prevent personal abuse of opposing counsel.